IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 239 MAL 2015
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
KEVIN M. EASTON,              :
                              :
                Petitioner    :


                                     ORDER


PER CURIAM

     AND NOW, this 21st day of August, 2015, the Petition for Allowance of Appeal is

DENIED.